Citation Nr: 0635368	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for anxiety, insomnia 
and memory loss.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for gastroileitis.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for headaches.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to December 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a back 
disability and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a left hip disability 
attributable to service.
 
2.  The veteran does not have a right hip disability 
attributable to service.

3.  The veteran does not have anxiety, insomnia and memory 
loss attributable to service.

4.  The veteran did not have a left knee disability noted at 
the time of entrance into service.

5.  The veteran does not have a left knee disability 
attributable to service.

6.  The veteran did not have a right knee disability noted at 
the time of entrance into service.

7.  The veteran does not have a right knee disability 
attributable to service.

8.  The veteran did not have gastroileitis noted at the time 
of entrance into service.

9.  The veteran does not have gastroileitis attributable to 
service.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

3.  A disability marked by anxiety, insomnia and memory loss 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

4.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

5.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

6.  Gastroileitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January 2005 and March 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The January 2005 letter informed the 
veteran of the types of evidence that would help support his 
claims.  In that letter, the RO informed the veteran that the 
dates of medical treatment, lay statements, records and 
statements from service medical personnel, employment 
physician examinations, medical evidence from hospitals, 
pharmacy prescription records and insurance examination 
reports would help the RO make a decision.  The veteran was 
also encouraged to send in this information and evidence as 
soon as he could.  After considering the contents of this 
letter, the Board finds that the RO substantially fulfilled 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claims were not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection and he was given specific notice with 
respect to the elements of basic service-connection claims 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with adequate notice 
until the January 2005 letter, after the March 2004 rating 
decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  The Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Also, a supplemental statement of the case was 
issued subsequent to the most recent notice, making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  

The Board notes that the veteran has not been provided with a 
VA examination to determine whether the veteran's claimed 
disabilities have a connection to service.  38 C.F.R. § 
159(c)(4) dictates that VA will provide a medical examination 
if there is competent lay or medical evidence of a current 
diagnosed disability, evidence that establishes that the 
veteran experienced the event, disease or injury in service 
and evidence that indicates that the current diagnosed 
disability is associated with the event, disease or injury 
from service.  The Board finds that the evidence of record 
does not meet the criteria of 38 C.F.R. § 3.159(c)(4) to 
require that a medical examination for the claims given final 
adjudication by the Board in this decision be provided 
because, aside from the veteran's assertions, the record does 
not indicate that the claimed disabilities may be associated 
with an established event, disease or injury in service, or 
with a service-connected disability.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran alleged that during service he incurred several 
physical and mental disabilities.  The veteran asserted that 
running in combat boots caused disabilities in his left and 
right knees and left and right hips.  The veteran also 
asserted that his service caused anxiety, which lead to 
excessive alcohol and drug use, the cause of his discharge 
from the service.  The veteran alleged that this excessive 
alcohol and drug use was linked to his chronic gastroileitis 
and which lead to additional anxiety, insomnia and memory 
loss.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Left and Right Hip Disabilities

The veteran alleged that running in combat boots caused 
disability in his hips, leading to chronic osteoarthritis.  
The veteran's service medical records, however, including his 
October 1980 discharge examination, contain no evidence of 
injury to the veteran's left or right hip.  The record 
contains a June 2003 letter from the veteran's private 
physician.  In the letter, the physician noted that the 
veteran incurred injuries to his left and right hips in 1988.  

The Board denies service connection for left and right hip 
disabilities.  As the veteran is a lay person with no medical 
training or expertise, the veteran's assertions, alone, that 
he injured his hips during service are inadequate to 
substantiate the veteran's claims. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In denying these claims, the Board places 
substantial probative weight on the veteran's discharge 
medical examination and the private physician's statement 
that the veteran injured his hips in 1988, after leaving 
service.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not applicable 
and the claims for service connection for disabilities of the 
left and right hip must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Anxiety, Insomnia and Memory Loss

The veteran asserted that the stress of service lead to 
anxiety, leading to drinking problems which further caused 
insomnia, memory loss and anxiety.  The record does indicate 
that the veteran had alcohol abuse problems which led to his 
discharge.  Before discharge, the veteran was given a mental 
status evaluation in November 1980.  A behavioral science 
specialist and a psychiatrist completed the report that found 
the veteran had no sign of any significant psychopathology 
that would warrant medical action.  In his report of medical 
history completed upon discharge, the veteran noted that he 
had depression or excessive worry.  The record contains VA 
medical notes dated from 2002 onward regarding mood problems 
and alcohol use. 

The Board notes that the November 1980 mental status 
evaluation did not comment on any possible diagnosis of 
anxiety, insomnia or memory loss.  The Board further notes 
that the veteran's marking that he had depression or 
excessive worry on his report of medical history completed 
upon discharge is insufficient for a finding that the veteran 
had anxiety, insomnia or memory loss during service.  The 
veteran's service medical records contain no notation 
regarding these specific disabilities.  Therefore, there is 
no evidence, other than the veteran's assertions, that the 
veteran incurred anxiety, insomnia or memory loss during 
service.

The Board denies the veteran's claim for service connection 
for anxiety, insomnia and memory loss.  As the veteran is a 
lay person with no medical training or expertise, the 
veteran's assertions, alone, that he has anxiety, insomnia 
and memory loss are inadequate to substantiate the veteran's 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
relies on the lack of evidence in the veteran's service 
medical records that the veteran complained of or was treated 
for any of these disabilities during service.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
claims for service connection for anxiety, insomnia and 
memory loss must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Left and Right Knee Disabilities 

The veteran alleged that running in combat boots also caused 
disability in his knees, leading to chronic osteoarthritis.  
In the June 2003 private physician statement, the physician 
noted that at the age of fifteen the veteran experienced many 
traumas to his knees, with tears to the ligaments of the 
knees.  As the service did not note any disabilities to the 
veteran's knees upon entrance into service, the veteran will 
be presumed to have been in sound condition, including a 
presumption that he had no disabilities of the knees upon 
entering service.  See 38 C.F.R. § 3.304(b).  The veteran's 
service medical records, including his October 1980 discharge 
examination, contain no evidence of injury to the veteran's 
left or right knees during service.

The Board denies the veteran's claim for service connection 
for left and right knee disabilities.  As the veteran is a 
lay person with no medical training or expertise, the 
veteran's assertions, alone, that he injured his knees during 
service are inadequate to substantiate the veteran's claims. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In denying these 
claims, the Board places substantial probative weight on the 
veteran's discharge medical examination that does not 
indicate any injuries to the knees and the lack of any other 
evidence in the veteran's service medical records of 
complaint or injury to the veteran's knees.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
claims for service connection for disabilities of the left 
and right knees must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Gastroileitis

The veteran claimed that his chronic gastroileitis was 
attributable to service.  
In the veteran's report of medical history completed upon 
entering service, it was noted that the veteran had 
gastroileitis at age 12.  There is no notation, however, 
regarding whether the veteran still experienced any 
disability from or related to the disorder.  In his June 2003 
statement, the private physician also noted that in 1973, 
when he would have been 12 years old, the veteran was 
diagnosed as having stomach problems with pain to the 
epigastrium, heart burn and an ulcer syndrome.  The private 
physician noted that the veteran continued to have the same 
disabilities.  

Despite the gastroileitis notation on the veteran's January 
1980 report of medical history, the Board finds that the 
veteran will be presumed to have been in sound condition upon 
entrance into service.  The veteran's entrance examination 
showed that clinical evaluation was marked as normal, and 
there is no other contemporaneous objective evidence of 
record showing that his disorder preexisted service.  Thus, 
it is presumed that the veteran entered service without 
disability related to gastroileitis.  38 C.F.R. § 3.304(b); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) 
and VAOPGCPREC 3-03 (VA has the burden to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre-existed service).

The veteran's service medical records contain, however, no 
complaint of gastroileitis.  Therefore, there is no evidence, 
other than the veteran's assertions, that he experienced 
gastroileitis during service.  Additionally, the competent 
post service medical evidence does not attribute the 
veteran's disorder to active service.

Accordingly, the Board denies the veteran's claim for 
entitlement to service connection for gastroileitis.  As the 
veteran is a lay person with no medical training or 
expertise, the veteran's assertions, alone, that he had 
gastroileitis during service are inadequate to substantiate 
his claim. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
relies on the absence in the veteran's medical service 
records of any complaints regarding gastroileitis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
for service connection for gastroileitis must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for anxiety, insomnia and memory loss is 
denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for gastroileitis is denied.


REMAND

As noted, the veteran's service medical records contain a 
medical note detailing the veteran's involvement in a 
September 1980 motor vehicle accident.  The medical note 
indicates that he experienced a knot behind the left ear from 
the accident and was directed to take Tylenol for the injury.  
The medical note further indicates that the veteran had been 
drinking.  There is no line of duty report, however, and 
there is no indication of a finding that the accident was due 
to the veteran's drinking of alcohol.  

The veteran alleged that his back disability was due to 
several events in service, one of which was the September 
1980 motor vehicle accident.  In addition, he asserted that 
his headaches were due to the motor vehicle accident.  

The June 2003 letter from the veteran's private physician 
noted that the veteran incurred injuries to his lower back, 
with pain and muscle spasms in a 1980 motor vehicle accident.  
In addition, the private physician noted that the veteran 
experienced a concussion in the motor vehicle accident that 
caused post-traumatic headaches.  The Board notes that the 
private physician noted that the veteran also experienced 
back injuries in 1988, due to a fall.

The Board notes that the private physician does not 
specifically indicate that the referred to 1980 motor vehicle 
accident is the same August 1980 accident noted in the 
veteran's service medical records and further notes that the 
date of the accident in the letter was originally typed as 
2000; the year 2000 has been crossed out and 1980 written in 
pen.  The Board relates that the private physician gave no 
basis for finding that the veteran incurred back injuries and 
post-traumatic headaches during the motor vehicle accident.  
The Board, however, finds that the evidence of a motor 
vehicle accident during service, combined with the private 
physician's June 2003 letter and the evidence of a current 
back and headache disabilities sufficient to require VA to 
obtain a medical opinion as to whether the veteran's back and 
headache disabilities began as a result of his service, as 
required by 38 C.F.R. § 3.159(c)(4). 


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning service 
connection, as well as an initial 
disability rating and an effective date 
for the award of any benefits.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his back pain and headaches.  
The examiner should review the veteran's 
claims folder.  The examiner should make 
inquiry in the veteran's work history 
with emphasis on back injuries 
experienced after service and the noted 
fall in 1988 in which he injured his 
back.  All necessary testing should be 
performed and all appropriate diagnoses 
rendered.  The examiner should then state 
whether it is at least as likely as not 
that the veteran's currently experienced 
back pain and/or headaches began as a 
result of active service.  All opinions 
must be supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with these claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


